Judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered April 22, 1996, convicting defendant, after a jury trial, of assault in the first degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 7½ to 15 years, unanimously affirmed.
The court properly admitted testimony that the complainant had previously viewed a photographic array, and properly allowed the prosecution to introduce the fact that a photo array had taken place, without mentioning that defendant had been identified. We conclude that defendant opened the door to this limited testimony under the circumstances (see, People v Collins, 214 AD2d 483, lv denied 86 NY2d 733; People v Austin, 152 AD2d 590). In any event, any error would be harmless in light of the overwhelming evidence of defendant’s guilt (see, People v Johnson, 32 NY2d 814). Any prejudice stemming from the defense witness’s unprovoked comment that the complainant might have picked out defendant from a photo array was prevented by the court’s immediate curative instruction.
Concur — Milonas, J. P., Ellerin, Williams and Tom, JJ.